Webb, Judge.
Alvin McHenry appeals his conviction of aggravated assault, complaining of the denial of his motion for continuance and motion for new trial on the general grounds. We affirm.
1. No reversible error appears in the denial of the motion for continuance made by the public defender appointed to represent McHenry at trial. It appears that at the arraignment hearing a year earlier the court had appointed the public defender to represent McHenry for purposes of arraignment only, the court making the determination that the accused was not indigent and could afford to employ counsel of his choosing. When the motion for continuance was made at the call of the case the court ruled it to trial and instructed the public defender to assist McHenry in handling it, commenting that the accused had been at liberty for over a year and had failed to make arrangements for representation. There was no showing as to why McHenry had failed to hire counsel, nor as to why he had failed to inform the court of his inability or unwillingness to do so. In these circumstances we find no reversible error in denying the motion for continuance. Huckaby v. State, 127 Ga. App. 439 (1) (194 SE2d 119) (1972).
2. The evidence was sufficient to support the verdict.

Judgment affirmed.


Quillian, P. J., and McMurray, 
*260
J., concur.

Submitted September 5,1978
Decided September 21, 1978.
Joseph C. Kitchings, for appellant.
J. Lane Johnston, District Attorney, for appellee.